Citation Nr: 1500596	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 3.340, 3.341, 4.15, 4.16(a) (b), 4.25 (2014).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter dated in January 2012 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claim for TDIU.  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the Appellant has not identified any outstanding treatment records pertinent to the appeal.  The Appellant has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

VA examinations were conducted in December 2011, March 2012 and July 2012; the Appellant has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) ; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings may be assigned where the schedular rating is less than total, providing the evidence demonstrates that the Veteran has a single disability rated at 60 percent or more and that his service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.  For the purpose of demonstrating that  a single disability is ratable at 60 percent or more, disabilities resulting from common etiology or a single accident will be considered as a single disability.    38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of the following disability ratings: 20 percent for diabetes mellitus type II; 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II; 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II; 
10 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus type II; 10 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus type II; zero percent for bilateral cataract associated with diabetes mellitus type II; and zero percent for erectile dysfunction associated with diabetes mellitus type II.

Because the Veteran has a 60 percent rating for disabilities resulting from a common etiology, he meets the schedular requirement.
 
Prior to service, the Veteran completed four years of high school.  After service, the Veteran worked most recently as a drywall contractor from 2002 to 2007, at which time, he contends, he became too disabled to work.  

During a December 2011 VA psychiatric examination, the Veteran reported he had experienced financial problems ("stressors") associated with owning a construction business, and associated with that he reported he had recently lost his home and vehicles, and relocated to South Dakota.  At the time of his January 2012 application claiming TDIU he reported that he had made $6,300 in self-employment in the prior 12 months.

In his VA Form 9 the Veteran reported that his neuropathy in his legs keeps him from being able to be on his feet for the eight hours necessary for a job; his neuropathy in his hands makes it hard to manipulate small objects or to type; and his cataracts affect his vision, thereby impacting his ability to use computers.

During the March 2012 VA general medical examination, the Veteran reported that he did not have any problems with his hands regarding sensations, only occasional numbness of the fingertips, which was not a daily occurrence.  His hands did not cause any problems with daily activity such as lifting or holding things.  He reported he did have continuous numbness and pins and needle sensation in his feet.  He had not lost balance.  

The report records a finding that this service-connected peripheral neuropathy had no relationship with maintaining gainful employment.  The examiner opined that there was not any degree of interference with ordinary activity including the ability to obtain or maintain gainful employment due to the service-connected disabilities.

During the March 2012 VA examination for eye conditions, the examiner diagnosed cataracts.  Corrected distance vision was 20/40 or better in the right eye and 20/100 in the left eye; and corrected near vision was 20/40 in the right eye, and 20/100 in the left eye.  After examination the examiner opined that there was no functional impact of the eye condition on the Veteran's ability to work.

During the July 2012 VA examination for peripheral neuropathy conditions, the examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.

None of the VA examiners have opined that the Veteran's peripheral neuropathy of the upper or lower extremities, or his cataracts, have precluded him from obtaining or maintaining employment, or had any material impact on the success of his business.  

The evidence demonstrates that the Veteran was successful in his construction business during the early 2000s and that he made $250,000 in the year 2003-2004.  His earnings then declined after 2004, and subsequent business-related financial problems of his construction business apparently culminated in the loss of his home and vehicles and then relocation.  

Though there is evidence of some adverse business circumstances for the Veteran beginning in the mid-2000s, the evidence of his education, specialized training and entrepreneurial work experience, the medical record, and the Veteran's own statements, support a finding of employability.

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.


ORDER

A TDIU is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


